DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Hiranaga et al. (US 2005/0173458) is the closest prior art of record that teaches a liquid delivery or dispensing system that encompasses substantial aspects of the instant claimed invention but lack the teaching of an electromagnetic pump. Priem et al.  (US 2008/006547) teaches an electromagnetic pump as being known in the art for use in systems for delivering liquids of alkaline metals, highly conductive liquid metals and highly reactive liquid metals. However Hiranaga et al. and Priem et al.  either considered individually or as combined fails to teach and/or adequately suggest as in the instantly amended independent claims 1, 12 and 16: the combination of an electromagnetic pump and an electromagnetic flow meter operable to monitor the flow of the liquid lithium through the electromagnetic pump and communicate with a flow control valve via a feedback loop; wherein the feedback line or loop  is positioned downstream from the electromagnetic flow meter and fluidly coupling the fluid delivery line with the fluid supply line, operable to deliver the liquid lithium back to the fluid supply line; and thereby providing a much more stable system for  lithium flow regulation or control that the prior art. 

than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


M




/M.A/Examiner, Art Unit 1733       
                                                                                                                                                                                                 /JESSEE R ROE/Primary Examiner, Art Unit 1796